Citation Nr: 0946683	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-37 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
endometriosis, currently evaluated as noncompensably 
disabling.

2.  Entitlement to an increased initial evaluation for 
adhesive disease involving the pelvis, ovaries, fallopian 
tubes and uterus, currently evaluated as noncompensably 
disabling.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that granted the Veteran's above claims.  The 
Veteran continues to disagree with the evaluations assigned 
for these service connected disabilities.


FINDINGS OF FACT

1.  The Veteran's service connected endometriosis causes 
dysmenorrhea during her period which requires the use of 
intermittent pain relievers.

2.  The Veteran's adhesive disease causes periodic pain which 
requires the use of intermittent pain relievers.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial compensable 
evaluation for the Veteran's service connected endometriosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.116, Diagnostic Code 7629 (2009).

2.  The criteria for an increased initial compensable 
evaluation for the Veteran's service connected adhesive 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.116, Diagnostic Code 7614 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated October 2005, June 2007, October 
2005, and August 2008, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate her claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  

However, the Veteran's claim for increased disability ratings 
arise from her disagreement with the initial evaluations 
following the grant of service connection for the above noted 
disabilities.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not prejudicial.  
Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required for these claims.

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service and VA medical records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been informed of 
the law relevant to her claims.  The Veteran was medically 
evaluated in conjunction with this appeal several times. 
Therefore, the Board finds that the duties to notify and 
assist have been met.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
Veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service connected endometriosis and adhesive 
disease are currently both rated as noncompensably disabling.  
38 C.F.R. § 4.116, Diagnostic Code 7614, pertains to disease, 
injury, or adhesions to the fallopian tube.  These conditions 
are to be evaluated utilizing a General Rating Formula for 
Disease, Injury, or Adhesions of the Female Reproductive 
Organs.  Under this formula, a noncompensable (i.e., 0 
percent) rating is assigned for symptoms that do not require 
continuous treatment.  A 10 percent rating is assigned when 
there are symptoms requiring continuous treatment, and a 30 
percent rating corresponds to symptoms that are not 
controlled by continuous treatment.

As to the veteran's endometriosis, Diagnostic Code 7629 
provides that endometriosis is to be evaluated as 10 percent 
disabling where there is pelvic pain or heavy or irregular 
bleeding, requiring continuous treatment for control.  A 30 
percent rating is warranted when there is pelvic pain or 
heavy or irregular bleeding not controlled by treatment.  A 
50 percent rating is warranted when there are lesions 
involving bowel or bladder confirmed by laparoscopy, pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009). 

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a Veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2009).  It 
is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  The Board points out that, 
as the symptomatology for both of these disabilities is 
essentially the same, the Veteran would not be entitled to 
separate ratings under each of these disabilities for the 
same symptomatology, specifically, pain during menstruation.

Taking into account all relevant evidence, the Board finds 
that increased ratings are not warranted for either the 
Veteran's service connected adhesive disorder, or 
endometriosis.  As noted above, to warrant an increased 
evaluation for either of these disabilities, the Veteran 
would have to be found to have symptoms requiring continuous 
treatment, or pelvic pain or heavy or irregular bleeding, 
requiring continuous treatment for control.   Both of these 
criteria indicate a need for continuous treatment for 
control, and the evidence does not show such a requirement.  
Reviewing the relevant evidence of record, a March 2006 
report of VA examination noted the Veteran's history, 
specifically that she had undergone surgery in service for 
adhesions and a right ovarian csytectomy, including removal 
of endometrial implants.  Since that time, she reported she 
has not been placed on any specific treatment for 
endometriosis, including hormonal intervention.  Upon 
examination, her abdomen was soft with diffuse tenderness in 
the lower abdomen to palpation.  On bimanual exam there was 
some cervical motion tenderness, the uterus was enlarged, and 
she had some diffuse pelvic tenderness with palpation.  The 
Veteran was diagnosed with pelvic pain, most likely chronic 
pelvic pain secondary to pelvic adhesive disease, and 
endometriosis with pathology consistent with endometriosis, 
however with the dysmenorrhea not extending beyond the 
menstrual cycle.

The Veteran had a further gynecological examination in 
September 2008.  At that time, she reported incisional pain 
that started before her cycle and extended approximately 3-4 
days after her cycle.  (The Board points out that the Veteran 
is currently in receipt of a separate 10 percent evaluation 
for her surgical scars, and the Veteran has not disputed that 
rating.)

Upon examination, her abdomen was soft and nontender.  She 
did have diffuse abdominal tenderness from the umbilicus down 
into the bilateral lower quadrants, but no rebound 
tenderness.    The uterus was mobile.  There was no cervical 
motion tenderness.  There was some tenderness to palpation of 
the pelvic region that was diffuse and not isolated.  The 
uterus was anteflexed between 8 and 10 weeks in size.  The 
Veteran was diagnosed with incisional pain (again, for which 
she is in receipt of a 10 percent evaluation) and 
dysmenorrhea which occurs during her menstrual cycle and 
complicates the pain from her incision and pelvic adhesions.  
She was advised to continue taking Motrin for her 
dysmenorrhea, and as well attend physical therapy.

The Veteran had a further VA examination in March 2009.  At 
that time, she reported chronic pain in her surgery scar, and 
deep down in the pelvic area.  She indicated that it usually 
occurred right before her menstrual cycle and then gradually 
weaned off about a week after her cycle.  She noted that her 
cycle lately had been longer, lasting for 10 days, and with 
menorrhagia for the past one year.  She reported taking 
medication for the pain.  Ultrasound at that time showed 
multiple uterine fibroids and a probable follicular cyst of 
the right ovary.

After reviewing this evidence, it is found that, while the 
Veteran does have monthly symptoms of pain and dysmenorrhea 
for which she takes pain medication, the evidence does not 
show that the Veteran requires continuous treatment, such as 
hormone therapy, for treatment of these service connected 
disabilities.  Further, while she takes pain medication for 
these disabilities, the evidence shows that the pain is 
primarily during her menstrual cycle, and it does not appear 
that she continuously takes high doses of pain reliever at 
other times of the month.  As there is no evidence of any 
requirement of continuous treatment for either the Veteran's 
endometriosis or adhesive disease, the Board finds that the 
criteria for a higher evaluation have not been met, and that 
therefore the preponderance of the evidence of record is 
against these claims.  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable ratings have been in effect since the 
effective date of service connection for these disabilities, 
and at no time has it been medically demonstrated that they 
have warranted any higher rating.  Therefore, there is no 
basis for staged ratings in the present case.


ORDER

Entitlement to an increased initial evaluation for 
endometriosis, currently evaluated as noncompensably 
disabling, is denied.

Entitlement to an increased initial evaluation for adhesive 
disease involving the pelvis, ovaries, fallopian tubes and 
uterus, currently evaluated as noncompensably disabling, is 
denied.





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


